Title: From George Washington to John Jones, 20 October 1755
From: Washington, George
To: Jones, John



To Commissary Jones.
[Winchester, 20 October 1755]

You are hereby Ordered, to purchase on the best terms you can, 5000 LB. of Flour; which must be laid in Store here as soon as possible. If you find that you can not purchase thereabouts, you are to have that Quantity brought from Conogogee.
You are hereby positively ordered, to collect as many Waggons in this Town by the 30th Instant, as will carry up all the Salt which is in Store here; and Provisions for one hundred and fifty men, who will march from this place at that time. If the Inhabitants who have Waggons, &c. refuse to send them in; you are to apply to the Commanding Officer here, who will order you a party of Soldiers to bring them in by Force. Provision is to be delivered out to the Soldiers regularly; taking special care that no more is delivered than the number you have returns for; which will be made you every day. You are to purchase all the Forage you can for the Publick; and have it delivered here for you, as soon as possible; at which time you may engage to pay them the money for what they deliver. &c.

G:W.
Winchester: October 20th 1755.    

